DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 September 2021.  In view of this communication and the preliminary amendment filed 30 March 2022, claims 20-38 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 07 October 2021 (three instances) was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 20-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “the connector bars” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether this term is intended to recite a new type of bar, or refer to the previously recited “conductor bars”.  In order to advance prosecution, the latter interpretation has been taken in the grounds of rejection that follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2003/0173857 A1), hereinafter referred to as “Jones”, in view of Richards et al. (US 2013/0134918 A1), hereinafter referred to as “Richards”, and Houtman (US 3,528,171), hereinafter referred to as “Houtman”.
Regarding claim 20, Jones discloses an electric machine [10] (fig. 1; ¶ 0028-0029) comprising: 
a stator [12] (fig. 1-2; ¶ 0028-0029), said stator [12] comprising: 
a cylindrical stator core [15] having an end face (fig. 1-2; ¶ 0031-0032); 
slots [18] provided on the end face, each slot [18] running through the stator core [15] (fig. 2-4; ¶ 0034); 
a plurality of conductor bars [14] disposed within the slots [18] (fig. 2; ¶ 0031, 0034-0035); and 
an end face assembly [16,17] electrically connecting at least two of the conductor bars [14] (fig. 1-3; ¶ 0031-0034) wherein the end face assembly [16,17] comprises a circuit board [16a-16f] (fig. 2-3; ¶ 0033), wherein the circuit board [16a-16f] comprises: 

    PNG
    media_image1.png
    518
    1072
    media_image1.png
    Greyscale

one or more electrical pathways [19-1,19-2,etc.], each electrical pathway [19-1,19-2,etc.] electrically connecting two or more conductor bars [14] (fig. 2; ¶ 0038); and 
an external electrical connection [19] for energizing the connector bars [14] (fig. 2; ¶ 0038); 
a rotor [20] having a plurality of magnetic pole pairs [23] (fig. 1; ¶ 0030); and 
a controller [phase control circuitry] electrically connected to said circuit board [16a-16f] (fig. 2-3; ¶ 0040, 0058; Jones discloses “cutaways” [18] in the circuit board, which are disclosed in the application as providing the direct electrical connection to the circuit board).
Jones does not disclose the controller regulating the excitation current, the power supply, or the commutation controller.
Richards discloses an electric machine [40] comprising a stator having conductor bars [50] (fig. 2; ¶ 0064-0065), and a controller [80] electrically connected to said stator for regulating an excitation current supplied to or from the conductor bars [50] (¶ 0029-0030, 0066-0068); 

    PNG
    media_image2.png
    525
    1302
    media_image2.png
    Greyscale

a power supply [82-90] for supplying an excitation current to the conductor bars [50] (fig. 2; ¶ 0064-0070); and 
a commutation controller [110-112], operationally independent of the power supply [82-90], and operative to control a timing and duration of supply of the excitation current to different conductor bars [50] of the stator at any given time (fig. 2; ¶ 0064-0070), and wherein the controller [80] regulates an amplitude of the excitation current independently of a frequency of the excitation current (¶ 0029-0030, 0066-0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controllers and power supply of Jones with independent amplitude and frequency control as taught by Richards, in order to improve control of the motor and facilitate operation at high mechanical and/or electrical speeds (abstract of Richards).
Jones, in view of Richards, still does not disclose that the plurality of conductor bars [14] fills between approximately 60% to 90% of the volume of the slot [18].
Houtman discloses an electric machine comprising a stator [10] with slots [14] and conductor bars [18] (fig. 1-2; col. 3, line 55 to col. 4, line 17), wherein the plurality of conductor bars [18] fills between approximately 60% to 90% of the volume of the slot [14] (col. 6, lines 40-72; col. 7, lines 4-45; Houtman discloses a “space factor”, i.e. the percentage of the slots that is filled, of approximately 80%).

    PNG
    media_image3.png
    531
    541
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conductor bars of Jones filling 60-90% of the volume of the slots as taught by Houtman, in order to improve the torque output relative to motors with lower space factors (col. 7, lines 46-61 of Houtman).
Regarding claim 21, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein an end of at least two conductor bars [14] protrudes outwardly from the electrical circuit board [16a-16f], and wherein the electrical circuit board [16a-16f] electrically connected to said conductor bars [14] receives the ends of the conductor bars [14] (fig. 2a; ¶ 0032-0034).
Regarding claim 22, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein the excitation current comprises a plurality of phases and wherein the controller [phase control circuitry] is configured to supply the same phase of excitation current to each conductor bar [14] disposed within a slot [18] (fig. 2b, 3; ¶ 0035-0038, 0040).
Regarding claim 23, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein pluralities of slots [18] form one or more electrical slot groupings, each grouping being electrically connected to the controller [phase control circuitry] in series, independently of other groupings (¶ 0040-0048).
Regarding claim 24, Jones, in view of Richards and Houtman, discloses a machine according to claim 23, as stated above, wherein each electrical slot [18] grouping is energized by an excitation current having a separate electrical phase (¶ 0040-0048).
Regarding claim 25, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein Richards further discloses that  the power supply [82-90] comprises a current supply controller [102] to control the amplitude of the current supplied to the conductor bars [50] (fig. 2; ¶ 0064-0070).
Regarding claim 26, Jones, in view of Richards and Houtman, discloses a machine according to claim 25, as stated above, wherein Richards further discloses that the current supply controller [102] comprises a regulating current supply feedback loop for regulating the current amplitude supplied to the conductor bars [50] dependent on a target speed [96] of the motor [84] (fig. 2; ¶ 0064-0070).
Regarding claim 27, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein Richards further discloses that the timing and duration of supply of the excitation current is dependent on the angular position of the motor [84] and the amplitude of the excitation current is independently variable of the timing and duration of the application of the excitation current to the conductor bars [50] (¶ 0032, 0034).
Regarding claim 28, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein each bar [14] is a rigid composite construction of laminated solid conductors (fig. 9a-9b; ¶ 0057).
Regarding claim 29, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein the electrical circuit board [16a-16f] comprises one or more end face conductors [16] for electrically connecting the conductor bars [14] (fig. 1-3; ¶ 0028, 0031-0032).
Regarding claim 30, Jones, in view of Richards and Houtman, discloses a machine according to claim 29, as stated above, wherein each end face conductor [16] comprises a conductive material [19] encased in insulating material [16a-16f] such that each end face conductor [16] is electrically isolated (fig. 3; ¶ 0033, 0037-0039).
Regarding claim 31, Jones, in view of Richards and Houtman, discloses a machine according to claim 29, as stated above, wherein the electrical circuit board [16a-16f] comprises one or more end face conductors [16] sandwiched together (fig. 3; ¶ 0033, 0037-0039).
Regarding claim 32, Jones, in view of Richards and Houtman, discloses a machine according to claim 29, as stated above, wherein each [of] the end face conductor[s] [16] is segmented to form a discontinuous surface (fig. 3; ¶ 0043-0044).
Regarding claim 33, Jones, in view of Richards and Houtman, discloses a machine according to claim 32, as stated above, wherein the discontinuous surface comprises one or more bus bars [19-1,19-2,etc.] for electrically connecting two or more conductor bars [14] (fig. 2; ¶ 0038).
Regarding claim 34, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein the electrical circuit board [16a-16f] is configured to receive a thermal plate [31] to cool the end face assembly [16,17] (fig. 1; ¶ 0029; the housings, made of “aluminum, steel or other suitable metal”, inherently conduct heat generated in the conductors).
Regarding claim 35, Jones, in view of Richards and Houtman, discloses a machine according to claim 34, as stated above, wherein the end face assembly [16,17] is configured to abut against an end face of the stator core [15] and/or against [the] thermal plate [31] (fig. 1B, 2A; ¶ 0031).
Regarding claim 36, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein each pathway [19-1,19-2,etc.] electrically connects conductor bars [14] to a separate phase of an electrical supply (¶ 0033, 0037-0044).
Regarding claim 37, Jones, in view of Richards and Houtman, discloses a machine according to claim 20, as stated above, wherein the machine is either: a motor; a generator; or a motor-generator (¶ 0002).
Regarding claim 38, Jones, in view of Richards and Houtman, discloses a machine according to claim 37, as stated above, wherein Richards further discloses that  the rotational speed of the rotor is equal to or greater than 50,000 rpm (¶ 0081; the controller is usable at speeds up to 120,000 rpm).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Nagahiro et al. (US 2017/0025913 A1) discloses an electric machine having a stator with an end face assembly, the end face assembly provided with a plurality of cooling channels (fig. 15-17; ¶ 0167).
Smith et al. (US 6,411,002 B1) discloses an electric machine having a plurality of conductors disposed in slots, wherein the conductors have a fill factor between 60 and 90 percent (col. 7, lines 5-34; col. 10, lines 40-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834